       Case 1:13-cr-00089-KS-MTP Document 177 Filed 05/27/21 Page 1 of 1




                            IN THE UNITED STATES DISTRICT COIURT
                          FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                     SOUTHERN DIVISION


       UNITED STATES OF AMERICA


       VS.                                                 CRIMINAL NO. 1:13-cr-89-KS-MTP


       WILLIAM W. WALKER


                                                  ORDER

               THIS CAUSE IS BEFORE THE COURT on ore tenus motion made by the

attorney for the Conservator of William Walker requesting deferral of the $10,500.00 annual

payment on the restitution owed by Mr. Walker in the above styled case. The Court has

conferred with Honorable Neil Harris, the Jackson County Chancery Judge assigned to the

Conservatorship of William Walker, and this Court is convinced that the Jackson County

Chancery Court is doing all it can to pay the restitution from the Conservatorship assets and

income. There have been may difficulties that have arisen with this matter, and the Court finds

that the request for an extension of time to pay the $10,500.00 payment should be GRANTED.

The Conservator is granted a six (6) month extension on the payment of same with said payment

to be due and payable on or before the 1st day of December 2021. Except as to the above

deferral, all other terms and conditions of the prior orders remain in full force and effect.

       SO ORDERED this the __27th___ day of May, 2021.



                                                   ___s/Keith Starrett________________
                                                   UNITED STATES DISTRICT JUDGE
